Citation Nr: 1539174	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-15 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a bilateral eye disorder.

3.  Entitlement to service connection for migraine headaches, to include as secondary to a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active service from August 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was scheduled for a hearing before a member of the Board in May 2015.  Although an April 2015 letter from the RO notified him of the hearing, he failed to appear at the hearing, did not request postponement, and has not shown good cause for the failure to appear.  Therefore, his request for a hearing is deemed abandoned.

In August 2011, the Veteran appointed attorney Michael J. Kelley as his representative.  In May 2014, this appeal was certified to the Board, and in May 2015, Mr. Kelley attempted to revoke his representation.  In August 2015, the Board sent Mr. Kelley a notice advising him that the attempted May 2015 revocation attempt was invalid, and instructed him on how to appropriately withdraw services pursuant to 38 C.F.R. § 20.608(b).  He was provided 30 days to submit a motion demonstrating good cause for revocation.  As no response has been received, Mr. Kelley remains the current representative of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current bilateral eye disability as a result of ammonia splashing in his eyes during military service.  He asserts that he has an acquired mental disorder and a migraine headache disability secondary to the claimed bilateral eye disability.

A January 2012 VA homeless program note reflects the Veteran's report that his Supplemental Security Disability Income (SSDI) application had been approved.  Where VA has actual notice of the existence of records held by the Social Security Administration (SSA) that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The SSA records have not been obtained, but may be pertinent to the service connection claims on appeal.  These records, as well as updated VA treatment records, should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records:

a) The Veteran's SSDI records from the Social Security Administration, including all associated medical records; 
b) any ongoing treatment records from the Providence VA Medical Center (VAMC) and related clinics dating since October 2012; and
c) any ongoing treatment records from the Brockton VAMC and related clinics dating since September 2012.

2.  After completion of the above, and any additional development deemed necessary, re-adjudicate the issues of entitlement to service connection for a bilateral eye disorder, acquired psychiatric disorder, and migraine headaches.  If any benefit sought on appeal remains denied, furnish a Supplemental Statement of the Case  before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




